Citation Nr: 1533818	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  07-16 823	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service in September 1975 and October 1975.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a November 2005 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for a mood disorder (claimed as mental stress).  

The record reflects that the Board remanded this claim of service connection for additional development in July 2010, January 2011, December 2012, and September 2013.  In September 2013, the Board remanded this matter in order to obtain copies of all VA treatment records rendered since September 2007; provide the Veteran with notice that he may submit other evidence such as statements in order to support his claim; and to schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed psychiatric disorder.  A review of the record shows that these actions were accomplished; thus, the Board concludes that there was substantial compliance with the remand directives of September 2013.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board also notes that in the September 2013 remand, the Board directed that the Veteran should be furnished a statement of the case (SOC) addressing the claim for an increased rating for the service-connected pes planus, and notified that this matter would be returned to the Board for appellate consideration only if he filed a timely substantive appeal.  Review of the record shows that the Veteran did not submit a substantive appeal; thus that issue is not before the Board.


FINDING OF FACT

The competent and probative medical evidence of record preponderates against a finding that the Veteran has an acquired psychiatric disorder that had an onset in, or is otherwise related to, his active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION


I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim.  Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Supreme Court held that the burden of proving harmful error in VCAA notice rests with the party raising the issue, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2010 that fully addressed the notice elements and was sent after the initial RO decision.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed him of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and the presumption of prejudicial error does not arise.  See Shinseki v. Sanders, supra.  The Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  Further, the Veteran underwent VA examinations in 2011 and 2014, each of which included a review of the claims folder and a history obtained from the Veteran, and examination findings were reported, along with diagnoses/opinions, which were supported in the record.  These VA  examination reports are therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Service treatment records (STRs) show no report of or finding of any psychiatric disorder.  

VA treatment records show that in March 2005, the Veteran was seen for psychiatric treatment for the first time in the VA system, and he reported a history of treatment for depression by a private doctor in 2002.  He reported an injury on the job, in 2002, and he believed the direct physiologic effects of this injury resulted in his depression and inability to work.  He reported that he entered the military to try to have a decent income, but was severely beaten during a hazing event and requested and was granted discharge from the military.  The diagnosis in 2005 was MDD, severe, without psychosis, and GAD.  Subsequent VA treatment records, dated through 2013, showed that the Veteran continued to be treated for depression, anxiety, and major depressive disorder (MDD).  

On a VA examination in February 2011, the Veteran reported that when he was going through training to be a part of the infantry, he was the victim of two blanket parties where he was reportedly beaten from head to toe.  He reported having bad memories about these blanket parties, approximately 2-3 times per week, and nightmares approximately 2-3 times per month.  He avoided seeking treatment because he felt embarrassed that he did not finish training and would not be recognized as a Veteran.  The diagnosis was listed as PTSD, not found.  The examiner noted that the Veteran did not provide enough symptoms that were consistent with the diagnosis of posttraumatic stress disorder, and that while he reported a military stressor and nightmares and flashbacks related to a stressor, they were not sufficient to warrant a PTSD diagnosis.  The examiner also did not find evidence of any other psychiatric disorder during this evaluation. 

On a VA examination in January 2014, the examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-V criteria, and that the Veteran did not have a mental disorder that conforms with DSM-V criteria.  The examiner opined that it was less likely than not that Veteran has a  mental illness related to the military.  For rationale, the examiner noted that there was no record of the Veteran's reported stressor in his service treatment records, and no record of mental health treatment in the military and no record of mental health treatment until 30 years after he was discharged.  It was also noted that the Veteran had reported different reasons for his mental health problem to different providers and had a history of treatment noncompliance.  The examiner concluded that with all this taken together, there was not have sufficient evidence that the Veteran had mental health problems related to the military, and that based on his records and interview today, his treatment for depression is largely related to non-military events, such as job loss and friends passing away.

III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011). 

The Veteran essentially contends that his psychiatric disorder had an onset during his military service.  The record reflects that he was treated for depression during the appeal period.  Even though on the most recent VA examination in 2014, the examiner concluded that the Veteran did not have a mental disorder that conformed with DSM-5 criteria, the Veteran is still considered to have a current psychiatric disability, for the purposes of this matter.  See McClain v. Nicholson, supra.  

What is missing from the record herein is competent medical evidence of a link between the Veteran's MDD, GAD, or depression and his service.  As noted above, a VA examination was conducted in 2014, and the VA examiner concluded that it was less likely than not that Veteran had a mental illness related to the military.  In support of this opinion, the examiner provided rationale; thus, the Board finds the VA examiner's opinion to be probative and persuasive.  The Board also notes that the Veteran has not submitted any competent medical evidence to the contrary.  

Of record are some statements by the Veteran that attribute his psychiatric condition to his active service.  The Veteran's statements regarding the cause of his psychiatric condition are lay statements that purport to provide a nexus opinion between the two conditions.  The Board finds the Veteran's statements not competent for this purpose.  

Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether a psychiatric condition is related to his period of active service, is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statements as to how his psychiatric condition was caused are not competent evidence as to a nexus.  The Board further notes that the Veteran has been inconsistent in the record regarding the onset and cause of his psychiatric complaints, and these inconsistencies undermine the probative value of his assertions of a relationship between his service and his psychiatric condition.

Thus, in view of the foregoing, the Board finds that the preponderance of the competent and probative evidence of records is against the claim for service connection for an acquired psychiatric disorder, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


